     Case 1:19-cv-00796 Document 21 Filed 04/12/21 Page 1 of 2 PageID #: 507



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

DAVID OKES,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:19-00796

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

October 20, 2020, in which he recommended that the court deny

plaintiff’s request for reversal or remand, grant defendant’s

request to affirm the decision below, affirm the final decision

of the Commissioner, and dismiss this matter from the court’s

docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.           The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party's right to a de novo review
  Case 1:19-cv-00796 Document 21 Filed 04/12/21 Page 2 of 2 PageID #: 508



by this court.   Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).   Neither party filed any objections to the PF&R within

the required time period.     Accordingly, the court adopts the

PF&R as follows:

     1. Plaintiff’s request for reversal or remand (ECF No. 16)

         is DENIED;

     2. Defendant’s request to affirm the Commissioner’s

         decision (ECF No. 19) is GRANTED;

     3. The final decision of the Commissioner is AFFIRMED; and

     4. This action is DISMISSED.

     The Clerk is directed to remove this case from the court’s

active docket.   The Clerk is further directed to send a copy of

this Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 12th day of April, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
